Title: To George Washington from Hugh Martin, 26 September 1783
From: Martin, Hugh
To: Washington, George


                  
                     Sir
                     Philada Septr 26th 1783
                  
                  I congratulate your Excellency on the happy return of peace, which bring with it I hope a final respite from all your fatigues—As well as participate with You in the pleasing Enjoyment of the sweets of Liberty, Which now is secured not only to ourselves, but to posterity—The great object now before us to Complete our mutual and lasting tranquility in the discharge of public debts—Which I make not the least doubt of being Effected, independent of the 5 per Cent Duty—In case that Necessary measure (the 5 per Cent) which we now regret the timely adoption of, on its first proposal—Seeing that its Omission has done us double injury In the first place by disappointing our Expectations in the revenew Which it would have produced us—and secondly by preventing other modes being fallen upon for raising Such Sums as would at least paid the Interest of the Debt—However should the Import even be finally rejected, there is one Consolation left, And a fortunate one for us; that Sufficient resources are Attainable and remaining to the disposal of the United States—Which is by the Sale of the Vacant Territory—An Address on the practicability of Which I have the honor of inclosing to you, Which corrisponds with my Sentiments on that Subject. I am with the greatest Respect your Excellencys most Obedt and very humble Servant
                  
                     H. Martin
                  
               